Colt, J.
This suit is brought for infringement of reissued letters patent No. 8,357, dated July 30, 3878, granted to Alfred Adams and Byron B. Taggert, as assignees of Charles B. Stillwell, for improvements in paper-bag machines. Three claims are involved in the present controversy,—the eighth, tenth, and thirteenth.
Claim 8 is as follows:
“ (8) As an improvement in the art of forming satchel-bottomed paper bags by machinery, the method hereinbefore set forth, of opening the end of a tubular blank, aiul forming the first fold thereof, by means of tlie conjoint action of two adjacent diverging moving surfaces, substantially such as described, between which the blank is continuously fed, and to which surfaces the contiguous sides of the blank are caused temporarily to conform as they move over said surfaces by means substantially such as described, whereby the fold, is formed, while the blank is in motion, simply by the strain upon the paper itself.”
The tenth claim is like the eighth, with the addition of a compressor which presses the fold upon the blank. The thirteenth claim embraces the various operations of the Stillwell machine, whereby bags are formed from a tubular blank while passing continuously through the machine. The improvements of Stillwell relate to satchel-bottomed bags, which, when opened, have a rectangular bottom, so tiiey will stand alone. In the present suit wo are specially concerned with the improvement in the means for making the primary or diamond fold. By the conjoint action of two adjacent divergent moving surfaces the diamond fold is formed while the blank is continuously fed. These moving surfaces are in the form of two revolving rollers, into which the blank, when partially cut, is fed. The lower roller, by means of pins or grippers, draws the free or lipped end of the blank in one direction, while the other roller, moving in another direction, pulls the other side of the blank by the seam connecting it with the preceding blank. This operation extends the mouth of the bag into a diamond fold shape. The fold is then pressed between the upper roller and a third roller called the “compressor.”
In defendants’ machine there is one roller which draws away one side of the blank, and forms, or partially forms, a diamond fold on that side. At the same time a spear-pointed separator, acting conjointly with this roller, helps to bring the other side of the blank into shape; so that, when the blank passes through tlie second pair of rollers, the diamond fold is completed by the compression of the paper on itself. In this machine there is no second divergent moving roller, and the fold is not formed by the conjoint action of two diverging moving surfaces.
*98It is urged that the supporting plates near the separator, and the lower rollers, 1 and 2, oí the defendants’ machine, act as a second diverging moving surface. I cannot concur in this view. The formation of the diamond fold by the conjoint action of two diverging moving surfaces being the essence of the eighth claim, and the defendants not making their diamond fold by the employment of two such agencies, there can he no infringement. The means for making the diamond fold forming one of the elements of the tenth and thirteenth claims, it follows that there is no infringement of those claims.
Bill dismissed, with costs.